

116 HR 3147 IH: Puppies Assisting Wounded Servicemembers Act of 2019
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3147IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Mr. Stivers (for himself, Mr. Cisneros, Mr. Dunn, Mr. Rutherford, and Mr. Waltz) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to provide
			 service dogs to veterans with mental illnesses who do not have mobility
			 impairments.
	
 1.Short titleThis Act may be cited as the Puppies Assisting Wounded Servicemembers Act of 2019 or the PAWS Act of 2019. 2.Authority of Secretary of Veterans Affairs to provide service dogs to veterans with mental illnesses who do not have mobility impairmentsSection 1714 of title 38, United States Code, is amended by adding at the end the following new subsection:
			
 (e)The Secretary may provide a service dog to a veteran under subsection (c)(3) regardless of whether the veteran has a mobility impairment..
		